DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a pixel circuit comprising: a data writing sub-circuit, a compensation sub-circuit, a storage sub-circuit and a driving sub-circuit, wherein the data writing sub-circuit is connected to a first control signal terminal, a data signal terminal and a first node, respectively, and the data writing sub-circuit is used to output a data signal from the data signal terminal to the first node in response to a first control signal provided by the first control signal terminal in a first stage, so that a voltage of the first node is reset to a voltage of the data signal in the first stage; the storage sub-circuit is connected to the first node and a second node, respectively; the driving sub-circuit comprises a driving transistor, a gate of the driving transistor is connected to the first node, a first electrode of the driving transistor is connected to the first power terminal, and a second electrode of the driving transistor is connected to the second node, wherein the first electrode and the second electrode are one of a source and a drain, respectively; the compensation sub-circuit is connected to a second control signal terminal, a first power terminal and the first node, respectively, and the compensation sub-circuit is used to output a first power signal from the first power terminal to the first node in response to a second control signal provided by the second control signal terminal in a second stage, so that the storage sub-circuit adjusts a potential of the second node to a value equal to the voltage of the first node minus a threshold voltage of the drive transistor in the second stage; the data writing sub-circuit is further used to output the data signal from the data signal terminal to the first node in response to the first control signal provided by the first control signal terminal in a third stage, so that the storage sub-circuit increases the voltage of the first node and a voltage of the second node by a value proportional to a difference between a voltage of the first power signal and the voltage of the data signal in the third stage; and the storage sub-circuit is used to remain a difference between the voltage of the first node and the voltage of the second node unchanged in a fourth stage in which the first control signal and the second control signal are not provided, so that the drive sub- circuit provides a drive current whose current value is not related to the threshold voltage of the driving transistor, to drive a light-emitting unit.
The closest prior arts:
Zhu et al. U.S. Patent Publication No. 2017/0221420 teaches a compensation circuit T3 configured to output a first power signal from the first power terminal PVDD to the first node G in response to control signal S2 in figure 2. In addition, figure 2 shows a data writing circuit T1, storage circuit C1, driving circuit 220. However, Zhu does not appear to disclose all stages underlined above. 
Shim et al. U.S. Patent Publication No. 2015/0187276 teaches in figure 5a, Vdata provided by the data writing circuit Tsw1 to the first node n1 (e.g. first stage). In addition, figure 5c shows Vdata provided by the data writing circuit Tsw1 to node n1 (e.g. third stage). Furthermore, figure 5b shows a stage when driving the light-emitting unit OLED (e.g. fourth stage). However, Shim does not appear to disclose the details of the second stage and third stage underlined above.
Han et al. U.S. Patent Publication No. 2015/0170569 teaches a compensation circuit T4 configured to output a first power signal from Vref to the first node DTG in response to control signal WS3 in figures 2-3. In addition, figures 2-3 shows a data writing circuit T2, storage circuit Cstg, driving circuit T1. However, Han does not appear to disclose all stages underlined above.
Therefore, the closest prior art either singularly or in combination, fail to
anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621